                     IN THE UNITED STATES DISTRICT COURT

                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA               :
                                       :
             v.                        :      No. 1:19CR054-1
                                       :
STEVE BRANTLEY SPENCE                  :


                  DEFENDANT'S REQUESTED JURY INSTRUCTIONS

     STEVE BRANTLEY SPENCE, the defendant in the above-captioned

case, by and through his undersigned attorney, hereby respectfully

requests the Court to instruct the jury on the following matters

in addition to those instructions typically given by the Court in

a criminal case.         In addition, the defendant requests leave to

offer   such      additional   instructions   as   may   become   appropriate

during the course of the trial.

                      CONTENTS (Proposed Instructions)

     1.      Insanity
     2.      Expert Witness
     3.      Knowingly

     Respectfully submitted this the 20th day of July, 2020.

                                     LOUIS ALLEN
                                     Federal Public Defender



                                     __________________________________
                                     /s/ GREGORY DAVIS
                                     Gregory Davis
                                     Assistant Federal Public Defender
                                     North Carolina State Bar No. 7083
                                     251 n. Main Street, Suite 849
                                     Winston-Salem, NC 27101
                                     336-631-5278
                                     Email: greg_davis@fd.org




          Case 1:19-cr-00054-UA Document 38 Filed 07/20/20 Page 1 of 6
          DEFENDANT'S REQUESTED JURY INSTRUCTION NO. 1

                                INSANITY

     (1) One of the questions in this case is whether the defendant

was legally insane when the crimes were committed.             Unlike the

other things that I have talked to you about, the defendant has

the burden of proving this defense.

     (2) A mental disease or defect by itself is not a defense.

For you to return a verdict of not guilty because of insanity, the

defendant must prove both of the following things by clear and

convincing evidence:

          (A) First, that he had a severe mental disease or defect

when he committed the crime(s).

          (B) And second, that as a result of this mental disease

or defect, he was to appreciate the nature and quality or the

wrongfulness of his acts.

     (3) Insanity may be temporary or permanent.        You may consider

evidence of the defendant’s mental condition before, during and

after the crime(s) in deciding whether he was legally insane when

the crime(s) were committed.

     (4) In making your decision, you are not bound by what any of

the witnesses testified.      You should consider all the evidence,

not just the opinions of the experts.

     (5) If you find the defendant not guilty because of insanity,

then it will be my duty to send him to a suitable institution.         He

                                    2




       Case 1:19-cr-00054-UA Document 38 Filed 07/20/20 Page 2 of 6
will only be released from custody if he proves by clear and

convincing evidence that his release would not create a substantial

risk that he might injure someone or seriously damage someone’s

property.

     (6) So, you have three possible verdicts - guilty; not guilty;

or not guilty because of insanity.       Keep in mind that even though

the defendant has raised this defense, the government still has

the burden of proving all the elements of the crimes charged beyond

a reasonable doubt.



Source: Pattern Criminal Jury Instructions 6th Circuit--6.04




                                    3




       Case 1:19-cr-00054-UA Document 38 Filed 07/20/20 Page 3 of 6
              DEFENDANT'S REQUESTED JURY INSTRUCTION NO. 2

                                EXPERT WITNESS



       You have heard testimony from Dr. Hilkey.                          An expert is

allowed to express his opinion on those matters about which he has

special knowledge and training.               Expert testimony is presented to

you on the theory that someone who is experienced in the field can

assist    you   in    understanding   the          evidence    or    in    reaching   an

independent decision on the facts.

       In weighing the expert’s testimony, you may consider the

expert’s qualifications, his opinions, his reasons for testifying,

as well as all of the other considerations that ordinarily apply

when    you   are    deciding   whether       or    not   to   believe      a   witness’

testimony.      You may give the expert testimony whatever weight, if

any, you find it deserves in light of all the evidence in this

case.    You should not, however, accept this witness’ testimony

merely because he is an expert.               Nor should you substitute it for

your own reason, judgment, and common sense.                        The determination

of the facts in this case rests solely with you.




Second Circuit: United States v. Simon, 425 F.2d 796 (2d Cir.
1969).
Fifth Circuit: United States v. Fogg, 652 F.2d 551 (5th Cir. 1981).
Ninth Circuit: United States v. Clardy, 612 F.2d 1139 (9th Cir.
1980).
Eleventh Circuit: United States v. Herring, 955 F.2d 703 (11th
Cir.), cert. denied, 113 S. Ct. 353 (1992).


                                          4




         Case 1:19-cr-00054-UA Document 38 Filed 07/20/20 Page 4 of 6
              DEFENDANT'S REQUESTED JURY INSTRUCTION NO. 3

                                   KNOWINGLY



     You have been instructed that in order to sustain its burden

of proof, the government must prove that the defendant acted

knowingly.      A person acts knowingly if he acts intentionally and

voluntarily, and not because of ignorance, mistake, accident, or

carelessness.       Whether the defendant acted knowingly may be proven

by   the     defendant’s    conduct    and   by   all   of   the   facts   and

circumstances surrounding the case.



Source: Modern Federal Jury Instructions, Sand, Siffert, Loughlin
& Reiss, Section 3A.01 (1992).




                                        5




           Case 1:19-cr-00054-UA Document 38 Filed 07/20/20 Page 5 of 6
                         CERTIFICATE OF SERVICE


     I hereby certify that on July 20, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:
                Mr. Clifton Barrett
                Assistant United States Attorney
                Ms. Veronica Edmisten
                Assistant United States Attorney


                            LOUIS C. ALLEN III
                            Federal Public Defender


                            /s/ Gregory Davis
                            Gregory Davis
                            Assistant Federal Public Defender
                            North Carolina State Bar #7083
                            251 N. Main Street, Suite 849
                            Winston-Salem, NC 27101
                            (336) 631-5278
                            Email: greg_davis@fd.org




                                    6




       Case 1:19-cr-00054-UA Document 38 Filed 07/20/20 Page 6 of 6
